LAND, J.
Plaintiff enjoined the defendants from in any manner interfering in his rights, powers, and duties as secretary-treasurer of the Royal Distributing Company, and particularly the collection of the daily cash *979and the keeping of the books and records of said company. There is no money demanded in the petition, and no prayer, except for an injunction and judgment perpetuating the same. The petition alleged that the defendant Greco is the president, and the defendant Witte is the third member of the board of directors, of said company, which is engaged in operating a retail cigar store in the city of New Orleans.
On motion of the defendants, the injunction was dissolved on bond in the sum of $500. Plaintiff appealed suspensively on a bond for $100. Appellees have moved to dismiss the appeal for want of jurisdiction in this court. There is nothing in the record to suggest that the amount in dispute exceeds the sum of $2,000, exclusive of interest, the lower limit of the jurisdiction of the Supreme Court.
Pursuant to Act No. 19 of 1912, it is ordered that this case be transferred to the Court of Appeal for the Parish of Orleans, and that the plaintiff and appellant pay costs of appeal up to this date.